GeaNgee, J.
2 3 — The arguments deal with the question of the legal effect of the order of the court on the motion by Cook for an order requiring the clerk, as commissioner, to make him a deed, it being claimed that it was an adjudication that became final and conclusive, as no appeal was taken from it. We. are disposed to pass that question, and dispose of the case on one more nearly involving the merits. Assuming the original decree to have been incomplete, in that it did not fix the amount necessary to be paid in order to redeem, it was certainly complete after the court sustained a motion to fix the amount; and it was done. It was then that Cook entered on its performance by paying to the clerk the amount.- It is appellant’s position that the payment fixed the fact of redemption, so that a withdrawal of the money thereafter would not affect it; that, whatever might be the rights of the parties as to the money, the land was redeemed from the sale, and belonged to Cook. The issues and the record disclose that Stout was refusing to accept the money because, as he thought, there was no redemption. Cook was urging its acceptance, or his right to a deed, because, as he thought, there was a redemption. It was because of this situation that Cook presented his motion to compel a conveyance through the clerk, which the court denied.
*3044 *303No one has claimed, nor do we think such a claim could well be made, that, with this situation, Cook 'Could not abandon, voluntarily, his redemption; that is, take his money and leave the land to Stout. The issues in the case arise, practically, on the answer by Cook, and the reply, wherein Cook sets up the facts to show a redemption, and asks affirmative relief, and plaintiff, by reply, pleads the withdrawal of the money after the refusal of the court to order a conveyance, and the occupation by plaintiff and his grantor for fifteen years. That Cook, by withdrawing the money, intended to undo what had been done in. the way of redemption, and *304abandon any relief under the decree of the court, admits of no doubt. Even though what he had done could he enforced as a legal redemption, — which we do not decide, — Oook surely had the right, with the consent or acquiescence of Stout, to surrender all claim under the decree; that is, he could surrender what was his legal right, or abandon it, and take to himself what, if there was an actual redemption, belonged to Stout, if Stout assented to it. That is the situation here. After the ruling on the motion, Oook, instead of further insisting on his right to a deed, took the money, intending, evidently, to undo what he had done, and made no further attempt to secure a title; and Stout, without question, accepted the situation; and thus for fifteen years the parties acted upon that undoubted understanding. Under such circumstances there is no redemption available to Oook as a basis for holding the land. There is something said in argument as to the pleadings, — a plea of the statute of limitations being a reply. We have not touched that question, but have considered other matters pleaded in the reply. It is to be said that the pleadings are a departure from the prescribed rules, there being a petition, answer, reply, and. replication, and not such a division of the subject matter of the pleading as the law contemplates. However, the parties proceeded to trial on the issues thus made without question. The judgment is affirmed.